                      Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 1 of 12

AO 91 {Rev. 1 l/J i) Criminal Complaint


                                      United States District Court                                                       filed
                                                                for the
                                                                                                                         DEC 11 2019
                                                   Northern District of California
                                                                                                                     _ SUSAN Y. SOOfte
                  United States of America
                                 V.

                                                                           Case No.
                        Leanna Zamora
                     Lindsay Williams and
                        Shane Cratty


                           Defendant(s)
                                                                                 3'^i9 71999
                                                CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                September 13, 2019              in the county of               Sonoma                in the

     Northern           District of         California         ,the defendant(s) violated:
             Code Section                                                    Offense Description
21 U.S.C.§ 841(a)(1).(b)(1)(C)                 Distribution of fentanyl

                                               Maximum penalties: Maximum 20 years imprisonment; 3 years to life
                                              supervised release following incarceration; $1 million fine; $100 special
                                              assessment; forfeiture; mandatory and discretionary denial of federal benefits




         This criminal complaint is based on these facts:


See attached affidavit of DEA SA Evan Ferguson




         Sf Continued on the attached sheet.


                                                                                             -Qomplaipafit's signature
 Approved as to form
                                                                                             DEA SA Evan Ferguson
                                  AUSA Frank Riebli
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date:       INpo 1
                                                                                                 Judge's signature

City and state:                       San Francisco, CA                       Hon. Thomas S. Hixson, U.S. Magistrate Judge
                                                                                               Printed name and title
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 2 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 3 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 4 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 5 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 6 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 7 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 8 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 9 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 10 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 11 of 12
Case 3:19-cr-00681-CRB Document 1 Filed 12/11/19 Page 12 of 12
